Citation Nr: 1301265	
Decision Date: 01/11/13    Archive Date: 01/16/13

DOCKET NO.  08-22 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for a left palm scar.

2.  Entitlement to service connection for a left buttock scar.

3.  Entitlement to service connection for a left shoulder disorder.

4.  Entitlement to service connection for a cervical spine disorder.

5.  Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Senior Counsel


INTRODUCTION

The Veteran served on active duty from January to May of 1981 and from March 1982 to March 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.  The Veteran reported for a videoconference hearing in October 2012.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

This case needs to be remanded for multiple reasons.  First, at his October 2012 hearing, the Veteran reported recent VA and private treatment, records of which have not been associated with the claims file to date.  He described treatment from the Cheyenne VA Medical Center (VAMC) for all of his disorders.  He also reported treatment at the Denver, Colorado VAMC from 2007 to 2009, as well as treatment in "Greensburg" from 2009 to 2010; there is no such VA facility in Wyoming or Colorado, although there is a VA community-based outpatient clinic in Greensburg, Pennsylvania.  It is not clear whether the Veteran is referring to this particular clinic, and it would be helpful to clarify the precise location of the facility to which the Veteran refers.  Once that is accomplished, records corresponding to all noted facilities must be requested, as the claims file currently contains records from the Cheyenne VAMC printed in November 2007 and the Denver VAMC printed in August 2007 and nothing more recent.  Records should also be requested from Cheyenne Orthopedics, where the Veteran reported treatment for his left shoulder in 2007.

Second, the Board finds that a VA examination addressing the nature and etiology of the claimed disabilities is "necessary" under 38 C.F.R. § 3.159(c)(4).  During service, the Veteran was treated for a left palm wart on several occasions in 1985, and his March 1985 separation examination report contains a notation of a carbuncle of the left buttocks.  Subsequent to service, he received VA treatment for left shoulder and cervical disc herniation on several occasions in 2005 and 2006.  At his hearing, he described a recent MRI for the claimed low back disorder, and he has asserted that all of his claimed disabilities were first manifest in service.  The noted lay and medical evidence of record is sufficient to trigger the need for a VA examination with etiology opinions for each disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (the threshold for determining whether there is an indication that the disability in question may be associated with a veteran's service is low).

Third, during his hearing, the Veteran reported applying for Social Security Administration (SSA) disability benefits.  Although he indicated that he never got a response, it is certainly possible that SSA could have pertinent medical records in its possession and should be contacted.  38 C.F.R. § 3.159(c)(2); see also Baker v. West, 11 Vet. App. 163, 139 (1998) (VA's duty to assist includes obtaining SSA records, as such records may contain relevant evidence).  

Finally, in a June 2012 brief, the Veteran's representative stated that the RO had not adequately considered the Veteran's reserve duty service from 1988 and asserted that efforts should be made to verify the Veteran's reserve service and to request corresponding service treatment records.  The Board finds that action in this regard is warranted on remand. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be contacted and requested to provide the dates of VA treatment since 2007.  He must specifically be requested to clarify the location and dates of treatment at the "Greenburg" VA facility.  He must also be requested to provide a signed release form for "Cheyenne Orthopedics" and relevant information (e.g., dates, locations) as to his reported reserve service.

2.  Based upon the information provided by the Veteran, all relevant VA treatment records must be requested.  This includes treatment from the Denver VAMC since August 2007 and the Cheyenne VAMC since November 2007, as well as any other facility specifically identified by him (e.g., "Greenburg").  Similar efforts must be made to obtain records from "Cheyenne Orthopedics," provided that the Veteran returns a signed release form.  All records received must be included in the claims file or in Virtual VA.  If any requested records are unavailable, this fact must be documented.

3.  SSA must be contacted for any medical documentation of the Veteran's claimed application in its possession.  All records received must be included in the claims file or in Virtual VA.  If any requested records are unavailable, this fact must be documented.

4.  Based upon the information provided by the Veteran, all efforts deemed necessary must be made to verify his reserve service and to obtain service treatment and other records corresponding to this service.  All records received pursuant to these efforts must be included in the claims file or in Virtual VA.  

5.  Then, the Veteran must be afforded a VA medical examination, with an appropriate examiner, to address the nature and etiology of the claimed left palm scar, left buttock scar, left shoulder disorder, cervical spine disorder, and lumbar spine disorder.  The examiner must review the claims file and all relevant Virtual VA records in conjunction with the examination.  For each of the five claimed disorders, the examiner must render a diagnosis.  For each diagnosed disorder, the examiner must render an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) etiologically related to service.  If any claimed disorder is found to not be present upon examination, the examiner must explain this determination in light of the Veteran's contentions and the medical evidence of record.  All opinions must be supported by a complete rationale in a typewritten report.

6.  Then, the appeal must be readjudicated.  If the determination of any claims remain unfavorable, the Veteran and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


